DETAILED ACTION
This communication is responsive to the After Final Amendment filed November 18, 2021.  Claims 2, 4, 9, 10, 13, 16, 17, and 19-21 are currently pending.
All rejections set forth in the Office Action dated September 2, 2021 are WITHDRAWN due to Applicant’s amendments and persuasive arguments.
Previously-withdrawn claims 13 and 20 are REJOINED.
All currently pending claims are ALLOWED.

Allowable Subject Matter
Claims 2, 4, 9, 10, 13, 16, 17, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments regarding the criticality of the particle size of the support set forth in its Remarks at p. 7 are persuasive.  Further, Applicant has persuasively argued that it would not have been obvious to one of ordinary skill to set the recited initial and final mixing speeds to form a support with the recited particle size.  For these reasons, the present claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763